Citation Nr: 1617229	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-48 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  In that decision, the RO denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.  

In March 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been included in the record.  In April 2012, the Board denied the appellant's claim.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, the Court vacated that decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  In November 2013 and June 2014, the Board remanded the appeal for further development.  The case is again before the Board for appellate consideration.   

The record in this matter consists entirely of electronic claims files and has been reviewed.  Relevant information has not been included in the record since the most recent supplemental statement of the case dated in November 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant is not shown to have had active military, naval, or air service, and is not an individual or a member of a group considered to have performed active military, naval, or air service.




CONCLUSION OF LAW

The appellant does not have status as a veteran for purposes of his claim for a one-time payment from the Filipino Veterans Equity Compensation Fund, and therefore does not meet the requirements of basic eligibility for these VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In some cases, however, the VCAA's notification requirements are inapplicable because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).  This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to veteran status.  The VCAA's notification requirements are therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

The VCAA's duty to assist requirements apply to VA's efforts to obtain verification of service, as explained in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), and this duty was satisfied by the RO's requests for verification of service from the National Personnel Records Center (NPRC) and from the U.S. Department of the Army, as described below.

In addition, during the Board hearing, the undersigned clarified the issue on appeal, explained the issue, and asked questions designed to elicit any potentially relevant evidence in the appellant's possession in support his claim.  Furthermore, the undersigned VLJ described for the appellant the type of evidence necessary to substantiate the claim on appeal.  In particular, the VLJ noted that, to substantiate the claim, evidence of service from a United States service department or United States entity was necessary.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board further notes that this claim has been remanded three times in order to assist the appellant in his attempt to verify his service to qualify for the requested benefits.  

In order to be eligible for benefits administered by the VA, the evidence must establish that the individual seeking benefits is a veteran.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, will not be deemed to have been active military, naval, or air service except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United States Code.  38 U.S.C.A. § 107(a).  Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and guerilla service is included for VA benefits purposes.  These include service of persons enlisted under section 14, Public Law 190, 79th Congress (Act of October 6, 1945).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service department, and the VA has no authority to amend or change their decision. The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the 'Filipino Veterans Equity Compensation Fund.' American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 (d) provides that an eligible person is any person who - (1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. Section 1002(j)(2) of the law also provides that VA will administer its provisions in a manner consistent with VA law including the definitions in 38 U.S.C.A. § 101 except to the extent otherwise provided in the statute.

The above summaries of the law and regulations as to what service constitutes active service for purposes of establishing veteran status reflect that, in order to qualify for compensation under the Filipino Veterans Equity Compensation Fund, a claimant must meet requirements that are included in the requirements under the law and regulations in effect prior to passage of this law.  Thus, in order to show entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund, a claimant must satisfy the criteria required for establishing basic eligibility for legal entitlement to VA benefits.

In this matter, the appellant applied for benefits under the Filipino Veterans Equity Compensation Fund in May 2009.  Since filing his claim, he has submitted multiple statements and documents in support of his contention that he served in the Philippines with the U.S. Army during World War II from October 1942 to February 1946.  The submitted evidence includes:  a list of officers and enlisted men of "E" Co., 71st Inf. on duty with the 22d Repl. Depot APO 714; a General Order purportedly issued by the United States Armed Forces Far East, stating that appellant had been "inducted into the service of the Guerrilla Forces of the Commonwealth of the Philippines," and "called to duty with the Manila Military District"; assertions that he served under a U.S. Army Officer by the name of Edwin P. Ramsey; a copy of a transcript of Edwin Ramsey's 1998 testimony before Congress regarding his own service in The Philippines during World War II, and his experiences with Filipino fighters there; a document indicating assignment to the 21st Replacement Depot, the 149th Infantry, and the 11th Airborne Division, all under "Ramsey"; an affidavit by the executive officer of E Company, 71st Infantry Regiment, attesting that the appellant "was a bonafide member of the East Central Luzon Guerilla Area"; a pay record stating that the appellant was paid from July to December 1945 from "USAFFE Funds"; a Sixth Army identification card for "Attached Philippine Army and Guerrilla Units" which indicates identification of the appellant as an "American Guerrilla"; a PA AGO Form 55; an Application for Educational Benefits under the Philippine Veterans Bill of Rights; a Discharge Certificate from the Commonwealth of the Philippines Army; documents showing the appellant's service as a civilian employee with the Air Force; his United States Passport; a photograph of a young man in uniform which the appellant identifies as himself; and documents showing his membership in the American Legion.  

The documents submitted by the appellant do not include a Department of Defense Form DD-214, Armed Forces of the United States Report of Transfer or Discharge, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a).  Therefore, on several occasions, the RO requested verification of the appellant's service, indicating that his name was not listed in the Reconstructed Recognized Guerilla Roster (RRGR) maintained by the RO.  On several occasions between April 2010 and August 2014 the NPRC indicated that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  Most recently, in June and October 2015, the U.S. Department of the Army reiterated this negative finding.  See Tagupa v. McDonald, 27 Vet. App. 95 (2014) (verification of service directly from the Department of the Army was required in the absence of evidence of delegation to the NPRC of the service department's authority to verify the nature of the appellant's service).  This finding of the service department is binding and conclusive upon the Board.  Spence, 13 Vet. App. at 380; Venturella, 11 Vet. App. at 341; Cahall, 7 Vet. App. at 237; Duro, 2 Vet. App. at 532.  The Board therefore finds that the appellant did not have the requisite service to qualify for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

In Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the Federal Circuit held (in the context of a Dependency and Indemnity Compensation claim), that where service department certification of an appellant's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  The Federal Circuit also held that it was a violation of VA's duty to assist not to request service department review of additional or new documents or evidence provided by an appellant concerning an appellant's active service after the initial service department certification.  Id. at 1380-81.  The Federal Circuit further held that "the correct interpretation of the governing statues and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for 'verification of service from the service department' pursuant to 38 C.F.R. § 3.203(c)."  Id.  

In this case, additional evidence was received into the record after the initial NPRC consideration.  Pursuant to the three remands noted earlier, all documentation submitted by the appellant since his initial claim in May 2009 has been considered by the NPRC and, most importantly, by the specific service department, the U.S. Department of the Army.  See Tagupa, supra.  As none of the new evidence purporting to show qualifying service was issued by the service department, the new evidence is not acceptable as verification of service for the purpose of receiving the benefits at issue here.  See Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

Finally, the appellant has suggested in written statements and Board hearing testimony that documents which would substantiate valid service may have been destroyed in a 1973 fire at the NPRC.  However, the record contains no evidence to corroborate his suspicion.  Rather, the NPRC has indicated repeatedly that its review of its records showed a lack of valid service.  Its finding has been validated twice by the service department.  Neither the NPRC nor the Department of the Army has indicated in the seven years since the appellant filed his claim that relevant records may have been affected by the 1973 fire.  As the above regulations require the Board to rely on verification of service by the service department, the Board will also rely on the Army's and NPRC's implicit findings that there were no records relevant to this case that were likely destroyed in the 1973 fire.

For the foregoing reasons, the appellant had no qualifying service, the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund have not been met, and the claim must be denied.  Because VA benefits are not authorized as a matter of law in this case, the benefit of the doubt is not applicable.  See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


